FILED
                             NOT FOR PUBLICATION                            NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARK A. SALLENG,                                 No. 10-35787

               Plaintiff - Appellant,            D.C. No. 6:10-cv-06073-HO

  v.
                                                 MEMORANDUM *
OREGON STATE UNIVERSITY; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Oregon
                    Michael R. Hogan, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Mark A. Salleng appeals from the district court’s judgment dismissing his

employment action against Oregon State University and some of its employees.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Leong v.

Potter, 347 F.3d 117, 1121 (9th Cir. 2003). We affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly dismissed Salleng’s retaliation claim relating to

his participation in Brown v. Oregon State University, for failure to exhaust

because that claim was not “‘like or reasonably related to’” the allegations in

Salleng’s administrative charges, nor did it fall “within the scope of an [agency]

investigation that reasonably could be expected to grow out of the allegations.” Id.

at 1122 (setting forth standard for exhausted claims) (citation omitted).

      We do not consider Salleng’s remaining claims. See Cook v. Schriro, 538

F.3d 1000, 1014 n. 5 (9th Cir. 2008) (claims not raised on appeal are deemed

abandoned).

      AFFIRMED.




                                          2                                       10-35787